DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2018/0085819 Yang et al. (‘Yang hereafter), App 15/429142
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 8 are currently being examined. 
No Claims have been withdrawn.
No Claims have been canceled.
Claim 1 is objected to for allowable subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, ln 10, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Claim 1, ln 10, recites: “to make ‘lever-like’ turning.”
Claim 2 recites the limitation “and the ‘tool module’ is disposed" in ln 6.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear if the intention was “tool component.”
Claim 3 recites the limitation “an outer sidewall close to a bottom end of the first plate is disposed a second stop block in protrusion,” is unclear because a first stop block has not been identified in the claims.  Further, the limitation should read “an outer sidewall close to a bottom end of the first plate is disposed on a second stop block.” Still further, it is unclear if the “protrusion” is the stop block or another element, since “protrusion” is presented as a noun. 



Allowable Subject Matter
Claim 1 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten addressing any rejections including all of the limitations of the intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 1. Specifically, the prior art does not teach the combination of limitations wherein 
" on the slide seat component is disposed rotatably a swing component and a tool component  coaxially,” and on a back plate surface of the first substrate is disposed an axle core positioning mechanism, an inner circle core rotation transmission mechanism, and an outer circle tool rotation transmission mechanism, through controlling the inner circle core rotation transmission mechanism  and the outer circle tool rotation transmission mechanism to move independently,”

The closest prior art is as cited above (‘Yang ‘818).  ‘Yang ‘818 does not teach the any slide seat component that is disposed rotatably and swings a tool component coaxially.
Further, ‘Yang ‘818 does not teach any substrate on the back surface plate that is disposed an axle core positioning mechanism. Still further, ‘Yang ‘818 does not teach both an inner and outer circle tool rotation transmission mechanism where the inner and outer circle tool rotations transmission mechanism move independently.
The reference does not anticipate nor renders an obvious combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 – 8 are also allowed if rewritten addressing any rejections including of the intervening claims, because they are dependent on claim 1.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/16/2021